Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance: 

   Claims 1, 3, 5 - 9, 12, 15, 17 - 20 are pending.  
   Claims 1, 8, 9 are allowed based on the following:

        The prior art of record considered individually or in combination, fails to fairly show or suggest wherein acquiring log information of an occurrence source device which is related to the occurrence of an incident, and wherein acquiring log information of a communication destination device of the occurrence source device is based on log information of the occurrence source device, and wherein acquiring the log information of a next communication destination device that is based on acquired log information of a communication destination device, and wherein calculating, based on acquired log information, a weighted score related to each communication destination device, such that the weighted score is calculated based on at least one of the following: a change point of a communication destination, a change point of a communication protocol, a change rate of a communication amount, and a change rate of a communication frequency, and wherein recursively repeating acquisition of log information of the next communication destination device until the weight score calculated for the next communication destination device becomes equal to or smaller than a threshold parameter value, and wherein estimating an extent of influence of an incident, based on log information of the communication destination device and log information of the next communication destination device acquired, in addition to the other limitations in the specific manner as recited in claims 1, 3, 5 - 9, 12, 15, 17 - 20.  
  
Claims 3, 5 - 7, 12, 15, 17 - 20 are allowed due to allowed base claim 1.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


/KYUNG H SHIN/                                                                                                                   7-16-2022Primary Examiner, Art Unit 2452